          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 1 of 26




1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     DAVID ANTHONY
3    Assistant Federal Public Defender
     Nevada Bar No. 7978
4    david_anthony@fd.org
     BRAD D. LEVENSON
5    Assistant Federal Public Defender
     California Bar No. 166073
6    brad_levenson@fd.org
     TIMOTHY R. PAYNE
7    Assistant Federal Public Defender
     Ohio Bar No. 0069329
8    tim_payne@fd.org
     411 E. Bonneville, Ste. 250
9    Las Vegas, Nevada 89101
     (702) 388-6577
10   (702) 388-5819 (Fax)

11   Attorneys for Zane M. Floyd

12
                              UNITED STATES DISTRICT COURT
13                                 DISTRICT OF NEVADA

14   ZANE M. FLOYD,                          Case No. 3:21-cv-00176-RFB-CLB

15               Plaintiff,                  MOTION FOR PRELIMINARY
                                             INJUNCTION AND STAY OF
16         v.                                EXECUTION

17   CHARLES DANIELS, Director, Nevada       (DEATH PENALTY CASE)
     Department of Corrections, et al.,
18                                           EXECUTION WARRANT SOUGHT
                 Defendants.                 BY THE STATE FOR THE WEEK
19                                           OF JULY 26, 2021

20

21

22

23
            Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 2 of 26




1                                                TABLE OF CONTENTS

2    I.      FACTUAL BACKGROUND ............................................................................... 2

3            A.       The State was unable to execute volunteer Scott Dozier using its
                      2018 execution protocol. ........................................................................... 2
4

5            B.       The Clark County District Attorney announced that he intended to
                      seek Floyd’s execution. ............................................................................. 4
6

7            C.       The defendants repeatedly argued for delaying litigation until the
                      execution protocol was finalized. ............................................................. 5
8
             D.       NDOC released its novel four-drug execution protocol on June 10,
9
                      2021. .......................................................................................................... 8
10   II.     ANALYSIS .......................................................................................................... 9

11           A.       Floyd brought his challenge to Nevada’s protocol at the earliest
                      possible time. ............................................................................................ 9
12

13           B.       Floyd is entitled to a stay of execution. ................................................. 10

14                    1.        Floyd is likely to succeed on the merits. ..................................... 11

15
                      2.        The balance of the equities weighs heavily in Floyd’s favor. ..... 18
16
                      3.        Conclusion .................................................................................... 20
17
             C.       This Court is also authorized to grant a stay under the All Writs
18                    Act. .......................................................................................................... 21

19
             D.       Judicial estoppel ..................................................................................... 21
20
     III.    CONCLUSION .................................................................................................. 22
21

22

23
                                                                   ii
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 3 of 26




1          Zane Floyd is in a unique position. The State seeks to execute him using a

2    novel execution protocol. Only one of the six proposed drugs and alternates has an

3    established (though contentious) history of use in executions; the others have been

4    used rarely, accidentally, or not at all. The critical anesthetic, ketamine, has never

5    been used before in an execution. As for the proposed sequence of drugs, it has

6    never been tried. Thus, no court until now has had the opportunity to consider the

7    protocol’s constitutionality. And there is good reason to question the protocol’s

8    constitutionality: fentanyl and alfentanil in bolus doses cause chest wall rigidity,

9    preventing breathing; ketamine produces worrisome side effects, even at much

10   lower doses than the protocol provides; cisatracurium paralyzes muscles leading to

11   suffocation while providing no medical benefit; and potassium chloride and

12   potassium acetate cause excruciating pain.

13         In addition, the State’s actions in this case have unnecessarily delayed

14   Floyd’s litigation. The State began the process to execute Floyd months ago, yet the

15   Nevada Department of Corrections (NDOC) did not disclose its new execution

16   protocol until June 10, 2021. For the two months preceding that disclosure, the

17   defendants insisted this Court not address Floyd’s motions and refused to disclose

18   basic information known to NDOC that would have allowed Floyd to begin

19   preparing his legal challenge months ago. And now NDOC insists this litigation be

20   completed in short order so that Floyd can be executed by the end of July, just

21   thirty-eight days from now.

22

23
                                                1
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 4 of 26




1          Consequently, Floyd respectfully requests this Court stay his execution so he

2    can meaningfully litigate NDOC’s experimental and never-before-tested protocol.

3    But he is not seeking to unnecessarily delay his case. He instead is simply seeking

4    adequate time to litigate for the first time in any court nationwide Nevada’s novel

5    execution protocol. He brought his challenge to the execution protocol at the earliest

6    possible opportunity. And the factors governing stays and injunctions strongly favor

7    granting one here.

8    I.    FACTUAL BACKGROUND

9          The execution protocol now in place is brand new. It is materially different

10   from the protocol developed in 2018 (a protocol never actually used). And it is

11   materially different from the protocol developed for Nevada’s last execution, in

12   2006. As a result, until June 10, 2021, Floyd has had no way of knowing how the

13   State will execute him and no way of bringing an informed challenge to that

14   execution.

15         A.     The State was unable to execute volunteer Scott Dozier using its
                  2018 execution protocol.
16
           In July 2017, more than ten years after Nevada’s last execution, the Clark
17
     County District Attorney’s Office sought a warrant to execute volunteer Scott
18
     Dozier. 1 At that time, the State had no execution protocol. Counsel from the District
19
     Attorney’s Office were unable to provide the state court with any information about
20
     how, and with what drugs, NDOC intended to carry out Dozier’s execution. Instead,
21

22         1 Jenny Wilson, Las Vegas judge grants killer his wish, orders execution, Las
     Vegas Review Journal, https://www.reviewjournal.com/crime/courts/las-vegas-judge-
23   grants-killer-his-wish-orders-execution/.
                                               2
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 5 of 26




1    counsel simply said that, if an execution warrant was signed, they would be able to

2    obtain the needed drugs.

3          After nearly a year of litigation and two discarded iterations of the execution

4    protocol, the State on June 11, 2018, released the final protocol it intended to use

5    for Dozier’s execution. ECF No. 4-5. The protocol specified three drugs: midazolam,

6    a benzodiazepine, as the first drug; fentanyl as the second drug; and cisatracurium

7    as the third drug and killing agent. Id.

8          Difficulties with drug manufacturers ultimately derailed the State’s attempt

9    to execute Dozier. Alvogen, Inc., a pharmaceutical company that produces

10   midazolam, sued in state court in 2018 to prevent the drug from being used in the

11   execution. 2 The State, Alvogen claimed, had improperly obtained the drug. The

12   state court granted Alvogen a temporary restraining order and then a preliminary

13   injunction, preventing the State from using midazolam in an execution. 3

14         The State appealed, but the Nevada Supreme Court eventually dismissed the

15   appeal and vacated the preliminary injunction as moot, after Dozier committed

16   suicide and the execution drugs at issue were set to expire. State v. Alvogen, Inc.,

17   450 P.3d 390, 2019 WL 5390459 (Nev. 2019) (unpublished table disposition). 4 The

18

19         2 Scott Dozier case: Hours before execution, judge in pharma company suit
     halts use of drug, CBS News, https://www.cbsnews.com/news/scott-dozier-case-
20   nevada-judge-halts-use-of-drug-hours-before-execution-after-companys-suit/.
           3 Id.; David Ferrara, Judge stops Nevada from using drug in execution, Las

21   Vegas Review Journal, https://www.reviewjournal.com/crime/courts/judge-stops-
     nevada-from-using-drug-in-execution/.
22         4 See Vanessa Romo, Nevada Death Row Inmate Found Dead In Apparent

     Suicide, National Public Radio, https://www.npr.org/2019/01/07/683112885/nevada-
23   death-row-inmate-found-dead-in-apparent-suicide.
                                                3
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 6 of 26




1    State then returned its supply of execution drugs to the manufacturers. 5 “Nevada

2    State Attorney General Aaron Ford indicated that upon relinquishing the drugs, the

3    state would no longer have the drugs necessary to carry out an execution.” 6

4          B.        The Clark County District Attorney announced that he intended
                     to seek Floyd’s execution.
5
           Three months after Attorney General Ford acknowledged Nevada lacked the
6
     drugs to carry out an execution, the Supreme Court denied Floyd’s petition for writ
7
     of certiorari in his federal habeas proceedings. Floyd v. Gittere, No. 19-8921, 141 S.
8
     Ct. 660 (Nov. 2, 2020). This ended all then-pending litigation for Floyd, and, for the
9
     following five months, the State made no suggestion of moving forward with Floyd’s
10
     execution.
11
           That changed on March 26, 2021, when the Clark County District Attorney
12
     announced to the media that he would be seeking an execution warrant against
13
     Floyd. 7 That same article, however, noted some of the issues with the drugs
14
     obtained for Dozier’s execution. 8 Floyd filed his Complaint for Injunctive and
15
     Declaratory Relief on April 16, 2021. That same month, NDOC confirmed that it
16

17
           5   Nevada Agrees to Return Supply of Execution Drugs to Manufacturers,
18   American Bar Association, https://www.americanbar.org/groups/committees/death_
     penalty_representation/project_press/2020/summer/nevada-to-return-execution-
19   drugs/.
            6 Id.; see also Ken Ritter, Battle over drugs for Nevada execution ends with

20   no decision, News 3 Las Vegas, https://news3lv.com/news/local/battle-over-drugs-
     for-nevada-execution-ends-with-no-decision.
21          7 David Ferrara, DA to proceed with death penalty against gunman in 1999

     store killings, Las Vegas Review Journal, https://www.reviewjournal.com/crime/
22   courts/da-to-proceed-with-death-penalty-against-gunman-in-1999-store-killings-
     2315637/.
23         8   Id.
                                                4
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 7 of 26




1    would be creating a new execution protocol with new drugs for Floyd’s execution.

2    See ECF Nos. 22, 23, 24, 25. NDOC Director Charles Daniels testified on May 6,

3    2021, that creation of that new protocol could take an additional 90 to 120 days.

4    ECF No. 49 at 44–45.

5          C.     The defendants repeatedly argued for delaying litigation until the
                  execution protocol was finalized.
6
           Until just last week, when the new protocol was disclosed, defendants have
7
     maintained that this Court should delay considering any of Floyd’s motions,
8
     including his motions for a temporary restraining order, preliminary injunction, and
9
     stay of execution. For example, in response to Floyd’s motion for a temporary
10
     restraining order, NDOC noted it did “not currently have a finalized execution
11
     protocol” and did “not anticipate using midazolam in the final protocol.” ECF No. 22
12
     at 7–10; ECF No. 23 at 7–10; ECF No. 28. Thus, NDOC insisted, “Floyd’s arguments
13
     as to the use of midazolam in the execution protocol—as well as the rest of the
14
     protocol—are nothing more than speculation, conjecture, and hypothetical.” ECF
15
     No. 22 at 7–10; ECF No. 23 at 7–10; ECF No. 25 at 2; ECF No. 29. Counsel for
16
     NDOC repeated this argument on May 6, in response to questioning from this Court
17
     about releasing the names of drugs still under consideration. ECF No. 49 at 14–19.
18
     And, again, on May 20, counsel for NDOC argued that the stay motion was
19
     premature. ECF No. 81 at 33–40, 46–47, 58.
20
           After hearing the defendants’ arguments, this Court noted a tension between
21
     the Clark County District Attorney seeking an execution in June, the defendants’
22
     delay finalizing the execution protocol, and the defendants’ opposition to a stay. In a
23
                                               5
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 8 of 26




1    hearing on May 3, 2021, this Court asked counsel for NDOC why the case shouldn’t

2    be stayed “temporarily at least until the protocol was finalized.” ECF No. 40 at 5;

3    see id. at 6–9, 11–13, 31–32. Counsel responded with several reasons, none of which

4    addressed the tension in the defendants’ position: federalism, comity, lack of

5    ripeness, and potential mootness. Id. at 5–6, 9–12, 29–30. And the defendants

6    further refused to concede that a stay might be necessary when those procedural

7    obstacles no longer existed. Id. at 9–12, 20–23, 29–31. This Court then noted that

8    the State might be judicially estopped from maintaining these opposing positions.

9    Id. at 10.

10          The defendants took a similar position with respect to discovery, refusing to

11   disclose information before the protocol was finalized, while at the same time not

12   conceding to the necessity of a stay after it was finalized. Floyd on April 16, 2021,

13   moved for disclosure of the method of execution. ECF No. 7. The defendants

14   responded that was not possible: “because there is no final execution protocol to

15   provide, there is nothing NDOC can provide at this time.” ECF No. 24 at 2; see ECF

16   No. 28. The defendants further noted their intent to assert “the deliberative process

17   and official information privileges,” with respect to communications between the

18   NDOC Director and Chief Medical Officer (CMO). ECF No. 24 at 5.

19          After the defendants argued privilege, this Court ordered them to produce

20   privilege logs, so this Court could determine what, if anything, could be disclosed to

21   Floyd. ECF No. 49 at 32–36, 80–99. At the next court date, the NDOC defendants

22   reported being in the process of reviewing 1,500 unique files and thousands of

23
                                                6
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 9 of 26




1    pages, most of which, according to the NDOC defendants, was irrelevant to Floyd’s

2    litigation. ECF No. 61 at 5–6; see ECF No. 54. The NDOC defendants ultimately

3    included a much smaller number of documents on the privilege log (a mere twenty

4    items), reporting that the vast majority of the unique files were pleadings from the

5    litigation on Nevada’s prior execution protocol. ECF No. 81 at 60. Although this

6    Court ordered the defendants to regularly update the privilege logs until the

7    protocol was finalized, no new documents were added, and this Court has not yet

8    ruled on disclosing the documents on the privilege log. ECF No. 91 at 19; ECF No.

9    96 at 29–33.

10         In addition to the privilege log, the defendants maintained their position on

11   discovery in response to this Court’s suggestion of an evidentiary hearing to

12   question the NDOC Director and CMO about the protocol. A hearing was

13   premature, the defendants argued, and the deliberative-process privilege would

14   protect much of the information sought from disclosure, including the drugs under

15   consideration. Id. at 21–22, 27–28; see ECF Nos. 37, 38. This Court nevertheless

16   ordered the hearing take place, but the defendants expanded their assertion of

17   privilege to include all internal communications between state employees

18   concerning the 2018 protocol and the new protocol. ECF No. 49 at 7–8, 11–20, 30–

19   32, 34–35, 38–39, 97–98. That even included, according to the defendants, purely

20   factual information, such as drug availability and side effects. Id. at 11–12, 97–98.

21   At one point counsel for NDOC insisted that the privilege would cover any topic of

22   examination except whether a final decision had been made on the drugs. Id. at 31–

23
                                               7
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 10 of 26




1    32. And, indeed, during direct examination of the NDOC Director, counsel for

2    NDOC asserted the privilege eight times, in response to a wide range of questions:

3    how staffing would change with different protocols, id. at 58–61; whether drugs

4    were proposed at a meeting with the CMO, id. at 62–63; what actions were taken

5    after that meeting, id. at 63; the availability of other drugs, id. at 67–68; whether

6    concerns were voiced with the proposed execution date in June, id. at 68–69;

7    whether the possibility of litigation was a consideration by the Director to delay

8    disclosure of the protocol, id. at 77–78; and whether there were any plans to consult

9    with any other individuals on the protocol, id. at 78–79. At that same hearing, the

10   defendants reiterated their opposition to a stay. Id. at 20–24.

11         The defendants’ refusal to provide information relevant to Floyd’s complaint

12   continued for the following month, alongside their opposition to a stay. ECF No. 61

13   at 19–22; ECF No. 81 at 33–47, 57–58. 9 It was not until June 3, 2021, that counsel

14   for Floyd learned of the various drugs chosen for the final protocol. And it was not

15   until the following week, June 9, that counsel learned the dosages for those drugs

16   and the sequence of their administration.

17         D.     NDOC released its novel four-drug execution protocol on June 10,
                  2021.
18
           On June 10, 2021, NDOC provided Floyd’s counsel with a redacted version of
19
     the final execution protocol and filed a redacted version of the protocol with this
20
     Court. ECF No. 93-1; see ECF No. 91 at 3–9. The protocol specifies the following
21

22         9The parties submitted a proposed discovery schedule, however, with the
     defendants proposing a total time of 125 days for discovery, disclosures, and pretrial
23   motions, and Floyd proposing 180 days.
                                                 8
           Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 11 of 26




1    combinations of drugs and alternates: (1) fentanyl or alfentanil, (2) ketamine, (3)

2    cisatracurium, and (4) potassium chloride or potassium acetate. ECF No. 93-1 at 23.

3    An alternative three-drug protocol repeats the drugs in steps one, two, and four, but

4    omits cisatracurium. Id. The protocol additionally specifies dosages, concentrations,

5    and preparation instructions, among other subjects. Id. at 24–28.

6    II.    ANALYSIS

7           Floyd seeks an equitable remedy of a preliminary injunction and stay of his

8    execution. See Towery v. Brewer, 672 F.3d 650, 657 (9th Cir. 2012); Nooner v.

9    Norris, 491 F.3d 804, 807–08 (8th Cir. 2007). As a result, this Court must consider

10   the parties’ conduct in the litigation, assess the merits of Floyd’s underlying claims,

11   and balance the equities involved. See Towery, 672 F.3d at 657–58, 661; Beardslee

12   v. Woodford, 395 F.3d 1064, 1068 (9th Cir. 2005). Those factors strongly favor

13   granting Floyd’s motion.

14          A.    Floyd brought his challenge to Nevada’s protocol at the earliest
                  possible time.
15
            Courts disfavor last-minute litigation over executions. See Pizzuto v. Tewalt,
16
     997 F.3d 893, 899–900 (9th Cir. 2021); Beardslee, 395 F.3d at 1068. 10 Because of
17
     this, Floyd filed his complaint while the State had no viable execution protocol and
18
     well before NDOC released its final protocol. ECF No. 2. Concurrently with his
19
     complaint, Floyd moved for a temporary restraining order and preliminary
20
     injunction. ECF Nos. 5, 6. And five days later, Floyd moved for a stay of execution.
21

22           See also Floyd v. Filson, Ninth Circuit Oral Argument (January 31, 2019)
            10

     (Judge Berzon at minute 51:00), https://www.ca9.uscourts.gov/media/view_
23   video.php?pk_vid=0000014998.
                                                9
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 12 of 26




1    ECF No. 10. Now, after the protocol has been released, Floyd renews his request for

2    a preliminary injunction and stay of execution. This represented the earliest

3    possible time for Floyd to do so. See Nooner, 491 F.3d at 808; see also Pizzuto, 997

4    F.3d at 901 (recognizing existence of execution protocol “a particularly relevant

5    marker for ripeness”); Andrews v. Davis, 944 F.3d 1092, 1121–22 n.16 (9th Cir.

6    2019) (concluding petitioner’s Eighth Amendment claim was unripe because no

7    valid execution protocol existed); Payton v. Cullen, 658 F.3d 890, 893 (9th Cir. 2011)

8    (same); contra Henyard v. Sec'y, DOC, 543 F.3d 644, 648–49 (11th Cir. 2008)

9    (reasoning plaintiff had unnecessarily delayed by waiting 13 months after revisions

10   to execution protocol); Jones v. Allen, 485 F.3d 635, 640 (11th Cir. 2007) (same

11   when plaintiff waited until well after drugs and risks were known). Even the

12   defendants, in arguing that Floyd’s claims were unripe, recognized that Floyd had

13   not delayed. 11

14          B.     Floyd is entitled to a stay of execution.

15          The same factors applicable to injunctive relief apply to a request for a stay of

16   execution. See Towery, 672 F.3d at 657; Grayson v. Warden, Comm'r, Ala. DOC, 869

17   F.3d 1204, 1239 n.90 (11th Cir. 2017); Jackson v. Danberg, 656 F.3d 157, 162 (3d

18   Cir. 2011). There are four factors this Court must consider: (1) the likelihood Floyd

19   will succeed on the merits; (2) the possibility of irreparable injury to Floyd if the

20
            11 ECF No. 23 at 7–10 (no “actual case or controversy,” “speculation,
21   conjecture, and hypothetical,” “unripe,” “premature”); ECF No. 25 at 2 (“nothing to
     stay,” “illusory”); ECF No. 40 at 5–6, 9–12, 29–30 (“wait to see,” “nothing for the
22   court to stay,” “very hypothetical”); ECF No. 49 at 14–19 (“putting the cart before
     the horse”); ECF No. 81 at 33–40, 46–47, 58 (“premature,” “premature,” “puts the
23   cart before the horse,” “still not ripe,” “premature”).
                                                10
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 13 of 26




1    stay is not granted; (3) the possibility of injury to other parties; and (4) the public

2    interest. United States v. Mitchell, 971 F.3d 993, 996 (9th Cir. 2020); see Towery,

3    672 F.3d at 657. Moreover, when a plaintiff seeking temporary injunctive relief has

4    adequately established irreparable harm and the balance of hardships weigh in his

5    favor, the probability-of-success requirement is relaxed: “where the balance of

6    hardships tips sharply towards the plaintiff, a plaintiff need only show serious

7    questions going to the merits, rather than likelihood of success on the merits, to

8    warrant preliminary injunctive relief.” Roman v. Wolf, 977 F.3d 935, 941 (9th Cir.

9    2020) (cleaned up); see Towery, 672 F.3d at 657; Beardslee, 395 F.3d at 1067. These

10   factors favor staying Floyd’s execution.

11                  1.     Floyd is likely to succeed on the merits.

12            To grant Floyd’s motion, this Court must consider the merits of Floyd’s

13   underlying claims. See Roman, 977 F.3d at 941; Towery, 672 F.3d at 657. But, as an

14   initial note, cases denying stays based on this factor involve an established protocol,

15   already fully litigated in prior cases. See, e.g., Barr v. Lee, 140 S. Ct. 2590, 2591

16   (2020) (per curium); Beardslee, 395 F.3d at 1072–73; Rhoades v. Reinke, 671 F.3d

17   856, 859 (9th Cir. 2011); Cooper v. Rimmer, 379 F.3d 1029, 1033 (9th Cir. 2004);

18   Jones v. Comm'r, Ga. Dep't of Corr., 811 F.3d 1288, 1296 (11th Cir. 2016); Reynolds

19   v. Strickland, 598 F.3d 300, 301–02 (6th Cir. 2010);Workman v. Bredesen, 486 F.3d

20   896, 906–07 (6th Cir. 2007); Beaty v. Brewer, 791 F. Supp. 2d 678, 683 (D. Ariz.

21   2011).

22            Floyd is not in the same situation. No court case, in Nevada or anywhere else

23   in the country, has litigated the use of ketamine in an execution protocol. And

                                                11
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 14 of 26




1    fentanyl and alfentanil are similarly untested in litigation. This Court’s

2    consideration of Floyd’s motion should thus take into account the novel and highly

3    experimental nature of Nevada’s protocol and allow Floyd a reasonable time to

4    litigate its constitutionality. See Whitaker v. Livingston, 732 F.3d 465, 468 (5th Cir.

5    2013) (noting “case might be different” if, instead of pentobarbital, “the state were

6    using a drug never before used or unheard of, whose efficacy or science was

7    completely unknown”).

8          In any event, even with the limited time the defendants have given Floyd to

9    investigate the novel protocol, he can show a likelihood of success on the merits.

10   Under Supreme Court precedent, Floyd must make two showings to succeed on his

11   Eighth Amendment claim: (1) the execution protocol entails a “substantial risk of

12   serious harm”; and (2) there are “feasible, readily implemented” alternatives that

13   “significantly reduce a substantial risk of severe pain.” Glossip v. Gross, 576 U.S.

14   863, 877 (2015) (cleaned up). He can make both showings.

15                       a.    Floyd can show a substantial risk of serious harm
                               should he be executed under the current protocol.
16
           Each of the four drugs and two alternates in Nevada’s experimental protocol
17
     involve unnecessary risks; these drugs combined create a substantial risk that
18
     Floyd’s execution will involve unconstitutional pain and suffering.
19                             (1)    Fentanyl and alfentanil in high doses cause
                                      chest wall rigidity, which will prevent Floyd
20                                    from breathing.

21         The two potential initial drugs, fentanyl and alfentanil, do not reliably block

22   awareness, are largely untested in executions and litigation, and can interfere with

23   reliable assessments of awareness. Moreover, these drugs, especially in high doses
                                               12
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 15 of 26




1    (and without the use of other medications to counteract it), are very likely to cause

2    chest wall rigidity, which prevents breathing and movement. 12 This phenomenon

3    feels like the placement of a heavy object on the inmate’s chest. Floyd would

4    experience the chest wall rigidity and the anguish of the sensation of being unable

5    to breath. That experience would continue even after he was given the ketamine.

6    And alfentanil is too short acting to safely serve as a first drug administered in a

7    three- or four-drug protocol. Finally, fentanyl and alfentanil can interfere with

8    consciousness checks by causing the execution team to conflate severe dissociation

9    with unawareness. This is particularly worrisome because the consciousness checks

10   consist only of a verbal stimulus and a “medical grade pinch,” which has no

11   quantifiable meaning. ECF No. 93-1 at 59. 13

12                             (2)    Ketamine is completely untested in executions
                                      and its use involves serious side effects.
13
           Ketamine in Nevada’s execution protocol serves the crucial role as the
14
     anesthetic agent. But ketamine has never been used in an execution protocol, so it
15
     is untested in bolus doses. And there is good reason for that: ketamine is disfavored
16
     for use as an anesthetic—and not used alone—because of the severe side effects it
17
     carries. Specifically, using ketamine—a psychostimulant—risks causing psychosis,
18

19
           12  When Floyd proffered fentanyl in his complaint he intended it to be a low
20   therapeutic dose for pain relief, not a bolus of fentanyl as provided in NDOC’s
     execution protocol.
21          13 Even if Floyd responds to the consciousness check after the execution team

     administers fentanyl, the execution can still proceed, at the discretion of the NDOC
22   Director—not medical personnel. See ECF No. 93-1 at 59 (providing as an option
     after a response to a stimulus check to “[b]egin with the injection of Ketamine if the
23   IV is patent”). The same is true if Floyd responds after cisatracurium. Id. at 60–61.
                                               13
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 16 of 26




1    along with laryngospasms (a spasm of the vocal cords making it hard to breathe),

2    excessive secretions from the mouth causing laryngospasms, and vomiting.

3    Ketamine is also unique as an anesthetic drug as it does not produce a flat-line

4    EEG—i.e., it does not stop brain activity, which is a hallmark of other anesthetic

5    agents and indicates unawareness. 14 In addition, ketamine is a strong acid that in

6    large quantities burns the veins and lungs, causing extreme pain and pulmonary

7    edema. Finally, ketamine, like fentanyl and alfentanil, can interfere with

8    consciousness checks, leading the execution team to continue the execution despite

9    Floyd still being aware and sensate to pain.

10                             (3)    Cisatracurium introduces a medically
                                      unnecessary risk of pain and suffering.
11
           The third drug is cisatracurium, which will paralyze Floyd before the final
12
     killing agent is administered. By paralyzing Floyd, the drug will mask any
13
     problems from the administration of the other drugs, while providing no medical
14
     benefit—in other words, Floyd could be in extreme pain while also completely
15
     paralyzed.
16
           Most importantly, cisatracurium’s superfluousness is reinforced by NDOC’s
17
     decision to make the drug optional in the final protocol. See ECF No. 93-1 at 23. 15
18
     “[T]he purposeless and needless imposition of pain and suffering” is by definition
19
     “unconstitutional punishment.” Atkins v. Virginia, 536 U.S. 304, 319 (2002)
20

21
           14 The closest chemical to ketamine is PCP, which produces similar EEGs.
22         15 Ironically, NDOC stayed the execution of volunteer Scott Dozier in 2017 for
     the sole reason that it was enjoined by the state court from using Cisatracurium in
23   the execution.
                                               14
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 17 of 26




1    (quoting Enmund v. Florida, 458 US 782, 798 (1982)); see Gregg v. Georgia, 428

2    U.S. 153, 183 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.)

3    (pronouncing that a “sanction imposed cannot be so totally without penological

4    justification that it results in the gratuitous infliction of suffering”); La ex rel.

5    Francis v. Resweber, 329 US 459, 463 (1947) (“The traditional humanity of modern

6    Anglo-American law forbids the infliction of unnecessary pain in the execution of

7    the death sentence.”).

8                                (4)    Potassium chloride and potassium acetate cause
                                        excruciating pain.
9
            The last drug, either potassium chloride or potassium acetate, will induce
10
     cardiac arrest and kill Floyd. See Beardslee, 395 F.3d at 1071; Workman, 486 F.3d
11
     at 902. Unlike the other drugs in Nevada’s protocol, potassium chloride has been
12
     used in several executions. But that does not mean potassium chloride is
13
     noncontroversial as an execution drug; to the contrary, it is widely accepted that
14
     potassium chloride is “an extraordinarily painful chemical.” Beardslee, 395 F.3d at
15
     1071, 1074; see Baze v. Rees, 553 U.S. 35, 114 (2008) (Ginsburg, J., dissenting)
16
     (“Potassium chloride causes burning and intense pain as it circulates throughout
17
     the body.”); see also Harbison v. Little, 511 F. Supp. 2d 872, 883 (M.D. Tenn. 2007),
18
     vacated and remanded on other grounds, 571 F.3d 531 (6th Cir. 2009). 16 Courts
19
     have upheld protocols using potassium chloride only because those protocols were in
20
     states with recent executions and included anesthetics with an established history
21

22          Potassium acetate is no better. See Matt Ford, An Oklahoma Execution
            16

     Done Wrong, The Atlantic, https://www.theatlantic.com/politics/archive/2015/10/an-
23   oklahoma-execution-done-wrong/409762/.
                                                 15
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 18 of 26




1    of use for this purpose—not ketamine. See, e.g., Beardslee, 395 F.3d at 1072–73;

2    Cooper, 379 F.3d at 1033; Workman, 486 F.3d at 906–07. Nevada’s novel,

3    experimental protocol creates a substantial risk that the potassium chloride or

4    potassium acetate will be administered while Floyd is not properly anesthetized,

5    causing Floyd to suffer excruciating pain.

6                        b.     There are feasible, readily implemented alternatives
                                that significantly reduce the substantial risk of severe
                                pain.
7
           There are two alternatives to Nevada’s current protocol: (1) execution by
8
     firing squad; and (2) execution by a single-drug lethal injection procedure using a
9
     barbiturate. Both would significantly reduce the substantial risk of severe pain
10
     caused by NDOC’s execution protocol. See Glossip, 576 U.S. at 877. And both are
11
     available to NDOC in place of the current protocol. See Bucklew v. Precythe, 139 S.
12
     Ct. 1112, 1128 (2019) (“An inmate seeking to identify an alternative method of
13
     execution is not limited to choosing among those presently authorized by a
14
     particular State's law. … So, for example, a prisoner may point to a well-established
15
     protocol in another State as a potentially viable option.”).
16
           Turning first to execution by firing squad, this method of execution
17
     eliminates several of the risks inherent in Nevada’s current protocol. For example, a
18
     firing squad eliminates risks associated with establishing IV access and preparing
19
     and administering lethal injection drugs. And a firing squad eliminates concerns
20
     with inmates’ physical and medical conditions. A firing squad also causes a faster
21
     and less painful death than execution by lethal injection. See Arthur v. Dunn, 137
22
     S. Ct. 725, 733–34 (2017) (Sotomayor, J., dissenting) (citing reports that a firing
23
                                               16
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 19 of 26




1    squad may cause nearly instantaneous death, be comparatively painless, and have

2    a lower chance of a botched execution); see also Bucklew, 139 S. Ct. at 1136

3    (Kavanaugh, J., concurring) (addressing the availability of firing squad as an

4    alternative). And execution by firing squad “is significantly more reliable” than

5    lethal injection. Glossip v. Gross, 135 S. Ct. 2726, 2796 (2015) (Sotomayor, J.,

6    dissenting). Recent studies have confirmed that execution by firing squad

7    statistically is much less likely to result in “botched” executions than lethal

8    injection. 17 Four states currently authorize execution by firing squad, Mississippi,

9    Oklahoma, South Carolina, and Utah. NDOC has previously had a firing squad

10   execution protocol and used it to execute Andriza Mircovich in 1913.

11         A second method of execution would also significantly reduce the substantial

12   risk of pain inherent in Nevada’s current protocol—execution solely using a

13   barbiturate such as pentobarbital or sodium pentothal (thiopental). A barbiturate

14   like pentobarbital reliably induces and maintains a coma-like state that renders a

15   person insensate to pain and necessarily precedes death. See Barr, 140 S. Ct. at

16   2591. Thus, when properly administered, barbiturates eliminate the risk of pain

17   and suffering that a prisoner will feel from the administration of other lethal drugs.

18   Several states currently use a single-drug barbiturate protocol as their method of

19   execution. Id. And, according to former United States Attorney General William

20

21

22
            See Austin Sarat, Gruesome Spectacles: Botched Executions and America’s
           17

23   Death Penalty (2014).
                                                17
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 20 of 26




1    Barr, pentobarbital is "widely available.” 18 Indeed, several jurisdictions, including

2    Texas, Georgia, and the federal government, have recently used pentobarbital in

3    carrying out executions.

4                 2.     The balance of the equities weighs heavily in Floyd’s favor.

5          As for the remaining stay factors, there are three interests this Court must

6    balance: Floyd’s, the defendants’, and the public’s. See Mitchell, 971 F.3d at 996;

7    Towery, 672 F.3d at 657. Because Floyd faces an unconstitutional execution, and

8    the defendants are responsible for the delay to this point, that balance weighs

9    heavily in Floyd’s favor.

                         a.      Floyd will be irreparably injured without a stay of
10                               execution.
11         “In a capital case, the possibility of irreparable injury weighs heavily in the

12   movant's favor.” O'Bryan v. Estelle, 691 F.2d 706, 708 (5th Cir. 1982); see Towery,

13   672 F.3d at 661; cf. Furman v. Georgia, 408 U.S. 238, 306 (1972) (Stewart, J.,

14   concurring) (“The penalty of death differs from all other forms of criminal

15   punishment, not in degree but in kind. It is unique in its total irrevocability.”). And

16   it is not just imminent execution that Floyd faces; it is an imminent execution

17   involving unconstitutional pain and suffering. There can be no dispute that this

18   factor weighs in favor of a stay. See Wainwright v. Booker, 473 U.S. 935, 935 n.1

19   (1985) (Powell, J., concurring); Towery, 672 F.3d at 661.

20

21

22          Katie Benner, U.S. to Resume Capital Punishment for Federal Inmates on
           18

     Death Row, N.Y. Times, https://www.nytimes.com/2019/07/25/us/politics/federal-
23   executions-death-penalty.html.
                                               18
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 21 of 26




1                        b.     Any injury to the defendants is undermined by their
                                delays and significantly outweighed by the harm
                                Floyd faces.
2
           In general, the defendants have an interest in enforcing Nevada’s criminal
3
     judgments. Hill v. McDonough, 547 U.S. 573, 584 (2006). But the defendants do not
4
     have an interest in executing Floyd under an unconstitutional protocol. See Ray v.
5
     Comm'r, Ala. Dep't of Corr., 915 F.3d 689, 701–02 (11th Cir. 2019); In re Holladay,
6
     331 F.3d 1169, 1177 (11th Cir. 2003). Moreover, the defendants’ interest in speedy
7
     executions is offset by their own actions in this case—seeking a warrant of
8
     execution while having no viable execution protocol in place. Had the defendants
9
     developed a protocol and disclosed sufficient information to Floyd about the protocol
10
     when preparations for Floyd’s execution began months ago, a stay may not have
11
     been necessary. See Towery, 672 F.3d at 661; see also Landrigan v. Brewer, No. 10-
12
     02246, 2010 WL 4269559, at *9 (D. Ariz. Oct. 25, 2010) (criticizing defendants for
13
     “withholding all evidence regarding the drug,” while at the same time opposing stay
14
     of execution), aff’d, 625 F.3d 1144 (9th Cir. 2010), rev’d on other grounds, 131 S. Ct.
15
     455 (2010)); cf. Pizzuto, 997 F.3d at 902 (expressing concern with states withholding
16
     information about execution protocol “to minimize judicial scrutiny”). And Floyd is
17
     not seeking to prevent the State from ever carrying out his sentence; he is instead
18
     seeking to enjoin the State from executing him unconstitutionally when there are
19
     alternatives available that significantly reduce the substantial risk of severe pain.
20
     See Gomez v. U.S. Dist. Ct. for N. Dist. of Cal., 966 F.2d 460, 462 (9th Cir. 1992)
21
     (Noonan, J. dissenting from grant of writ of mandate) (“The state will get its man in
22
     the end. In contrast, if persons are put to death in a manner that is determined to
23
                                               19
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 22 of 26




1    be cruel, they suffer injury that can never be undone, and the Constitution suffers

2    an injury that can never be repaired.”). Thus, the defendants’ interests cannot

3    outweigh the irreparably injury Floyd faces should this Court deny a stay.

4                        c.     The public interest does not support an
                                unconstitutional execution.
5
           The public has an interest in assuring executions proceed humanely and
6
     constitutionally. See In re Ohio Execution Protocol Litig., 840 F. Supp. 2d 1044,
7
     1059 (S.D. Ohio 2012), case dismissed (Mar. 20, 2012); Coe v. Bell, 89 F. Supp. 2d
8
     962, 966 (M.D. Tenn. 2000), vacated on mootness grounds, 230 F.3d 1357 (6th Cir.
9
     2000) (unpublished table disposition); see also Hobby Lobby Stores, Inc. v. Sebelius,
10
     723 F.3d 1114, 1145 (10th Cir. 2013) (“[I]t is always in the public interest to prevent
11
     the violation of a party's constitutional rights.”), aff'd sub nom. Burwell v. Hobby
12
     Lobby Stores, Inc., 573 U.S. 682 (2014). Although the State may stress the public’s
13
     interest in the enforcement of criminal judgments, that interest cannot be served
14
     “at the expense of a condemned inmate’s constitutional rights.” In re Ohio
15
     Execution Protocol Litig., 840 F. Supp. 2d at 1059; see Ray, 915 F.3d at 701–02.
16
     This factor also weighs in Floyd’s favor.
17                3.     Conclusion
18         Floyd is likely to succeed on the merits of his underlying claims. Should this

19   Court deny a stay, however, he faces imminent execution under an unconstitutional

20   execution protocol. Because this irreparable harm strongly outweighs any

21   countervailing interests the defendants might assert, Floyd is entitled to a

22   preliminary injunction and stay of execution.

23
                                                 20
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 23 of 26




1          C.     This Court is also authorized to grant a stay under the All Writs
                  Act.
2
           In addition to the Court's power to grant temporary injunctive relief, this
3
     Court is empowered to grant the requested stay of execution pursuant to 28 U. S.C.
4
     § 1651(a), the All Writs Act, which codifies the power of the federal courts to
5
     “protect the jurisdiction they already have.” Klay v. United Healthgroup, Inc., 376
6
     F.3d 1092, 1099 (11th Cir. 2004); see Hill v. McDonough, 464 F.3d 1256, 1258 (11th
7
     Cir. 2006). A court may issue a writ under the Act whenever it is “calculated in the
8
     court’s sound judgment to achieve the ends of justice entrusted to it.” Klay, 376 F.3d
9
     at 1100 (cleaned up). An injunction under the All Writs Act “must simply point to
10
     some ongoing proceeding, or some past order or judgment, the integrity of which is
11
     being threatened by someone else’s action or behavior.” Hill, 464 F.3d at 1258
12
     (quoting Klay, 376 F.3d at 1099–1100). Because the “integrity” of this Court’s orders
13
     setting a final hearing and establishing a plan for factual development in this case
14
     “is being threatened,” this Court should issue a stay to allow full litigation on
15
     Floyd’s claims.
16         D.     Judicial estoppel
17         “Judicial estoppel … precludes a party from gaining an advantage by taking

18   one position, and then seeking a second advantage by taking an incompatible

19   position.” Rissetto v. Plumbers & Steamfitters Loc. 343, 94 F.3d 597, 600 (9th Cir.

20   1996); see New Hampshire v. Maine, 532 U.S. 742, 750–51 (2001). It applies here to

21   preclude the defendants from opposing a stay when for months they have been

22   solely responsible for the delay in litigating this case—a position this Court adopted

23
                                               21
            Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 24 of 26




1    by waiting to rule on Floyd’s motions and decide whether the deliberative-process

2    privilege shielded information about the protocol from disclosure. See Rissetto, 94

3    F.3d at 601–02; New Hampshire, 532 U.S. at 750–51. Allowing the defendants to

4    now change their position concerning delay “would derive an unfair advantage” to

5    the defendants and “impose an unfair detriment” on Floyd. New Hampshire, 532

6    U.S. at 751.

7    III.    CONCLUSION

8            The State is trying to execute Floyd with a new protocol, using a never-

9    before-tried combination of drugs, without allowing adequate time to litigate the

10   protocol’s constitutionality. And they are maintaining that position despite delaying

11   both disclosure of the protocol and litigation of Floyd’s complaint for months.

12   ///

13   ///

14   ///

15

16

17

18

19

20

21

22

23
                                               22
          Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 25 of 26




1          Accordingly, for all the reasons provided above, Floyd respectfully requests

2    this Court stay his scheduled execution for a period of time that will allow him to

3    effectively litigate his challenge to the execution protocol.

4          DATED this 18th day of June, 2021.

5                                                    Respectfully submitted,

6                                                    RENE L. VALLADARES
                                                     Federal Public Defender
7
                                                     /s/ David Anthony
8                                                    DAVID ANTHONY
                                                     Assistant Federal Public Defender
9

10                                                   /s/ Brad D. Levenson
                                                     BRAD D. LEVENSON
11                                                   Assistant Federal Public Defender

12
                                                     /s/ Timothy R. Payne
                                                     TIMOTHY R. PAYNE
13
                                                     Assistant Federal Public Defender
14

15

16

17

18

19

20

21

22

23
                                                23
         Case 3:21-cv-00176-RFB-CLB Document 98 Filed 06/18/21 Page 26 of 26




1                                CERTIFICATE OF SERVICE

2          In accordance with LR IC 4-1(b), the undersigned hereby certifies that on this

3    18th day of June, 2021, a true and correct copy of the foregoing PLAINTIFF'S

4    MOTION FOR PRELIMINARY INJUNCTION AND STAY OF EXECUTION, was

5    filed electronically with the United States District Court. Electronic service of the

6    foregoing document shall be sent via email addressed as follows:

7    D. Randall Gilmer
     Chief Deputy Attorney General
8    Office of the Nevada Attorney General
     drgilmer@ag.nv.gov
9    Crane Pomerantz, Esq.
     Nadia Ahmed, Esq.
10   SKLAR WILLIAMS PLLC
     cpomerantz@sklar-law.com
11   nahmed@sklar-law.com

12                                                  /s/ Sara Jelinek
                                                    An Employee of the Federal Public
13                                                  Defenders Office, District of Nevada

14

15

16

17

18

19

20

21

22

23
                                               24
